DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-12 and 20 are objected to because of the following informalities:  The claims recites “an EA structure” and an “EML.” While DFB is a well-known term of art meaning distributed feedback, EA and EML are not as ubiquitous and, preferably, should be spelled out in the claims to clarify the limitations.  For purposes of the art rejection below as well as claim interpretation generally, EA is interpreted to mean “Electro-Absorption,” and EML is interpreted to mean “Electro-absorption Modulator integrated Laser-diode” as indicated in [0034] of the instant application.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244152 (Tsunami) in view of US 5,948,161 (Kizuki).
	For claim 1, Tsunami teaches 
a method of manufacturing a semiconductor device, comprising: 

a step of forming a mask on the first semiconductor layer (fig. 1, 16, [0038]); 
a step of etching the first semiconductor layer by using the mask, to thereby form a semiconductor structure ([0038]); 
a step of forming a second semiconductor layer in a region abutting on a side surface of the semiconductor structure (fig. 2, 20A and 20B, [0039]), said second semiconductor layer having a convex portion abutting to the mask (fig. 2, 20a and 20b, [0041]); 
a convex-portion removing step of removing the convex portion by supplying an etchant thereto (fig. 3 and 4, [0044]); 
and a regrown-layer forming step of supplying a material gas onto the semiconductor structure and the second semiconductor layer, to thereby form a regrown layer (fig. 5, 22, [0052]). While Tsunami does not explicitly teach the regrown layer is from a supplied material gas, Tsunami does teach using MOCVD to grow layers ([0042]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MOCVD supplying a material gas onto the semiconductor structure as a suitable growth method in order to epitaxially grow the contact layer 22. 
Tsunami does not teach the etchant is an etching gas and the convex-portion removing step and the regrown-layer forming step are successively executed in a same manufacturing apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas etchant of Kizuki and perform the etching step (the convex-portion removing step) and the regrown-layer forming step of Tsunami successively in a same manufacturing apparatus as taught by Kizuki in order to provide a regrowth interface of excellent cleanliness and a regrown layer with improved crystallinity.
For claim 7, Kizuki teaches the etching gas is a halogen-based gas (col. 9, lines 49-56, HCl, chlorine).
For claim 8, Tsunami teaches the semiconductor structure is a mesa structure (fig. 1); wherein the second semiconductor layer is a current blocking layer ([0040]); and wherein the semiconductor device is a semiconductor laser ([0038]).
For claim 10, Tsunami teaches the semiconductor structure is a DFB structure (fig. fig. 10-13, 18, [0069], [0089]); wherein the second semiconductor layer has an EA structure (fig. 11-13, 60, [0069]); and 8Docket No. 022000-ME0017 wherein the semiconductor device is an EML ([0069-70]). While the combination does not explicitly teach the modulator active layer (64) is an electro-absorption layer, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to configure active layers in modulators as electro-absorption layers in order to modulate the output .
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0137703 (Iga) in view of US 2015/0244152 (Tsunami) and US 5,948,161 (Kizuki) and further in view of.
For claim 1, Iga teaches 
a method of manufacturing a semiconductor device, comprising: 
a step of forming a first semiconductor layer (fig. 1A, 2-6, [0047]) on a base member (fig. 1, 1, [0047]); 
a step of forming a mask on the first semiconductor layer (fig. 1B, 7, [0048]); 
a step of etching the first semiconductor layer by using the mask, to thereby form a semiconductor structure (fig. 1B, [0048]); 
a step of forming a second semiconductor layer in a region abutting on a side surface of the semiconductor structure (fig. 1C, 8, [0048]), said second semiconductor layer having a convex portion abutting to the mask (fig. 1C raised portion of 8);
Iga does not teach a convex-portion removing step of removing the convex portion by supplying an etchant thereto. However, Tsunami does teach a convex-portion removing step of removing the convex portion by supplying an etchant thereto (fig. 3 and 4, [0044]) in order to avoid degrading the characteristics of the semiconductor device ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the convex-portion removing step 
Iga further teaches a regrown-layer forming step of supplying a material gas onto the semiconductor structure and the second semiconductor layer, to thereby form a regrown layer (fig. 1E, 9, [0054], MOVPE). 
The combination does not teach the etchant is an etching gas and the convex-portion removing step and the regrown-layer forming step are successively executed in a same manufacturing apparatus.
However, Kizuki teaches a process of etching and regrowth wherein the etchant is an etching gas (col. 9, lines 49-56) and etching step and regrowth step are successively executed in a same manufacturing apparatus (col. 9, lines 57-63) in order to provide a regrowth interface of excellent cleanliness and a regrown layer with improved crystallinity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas etchant of Kizuki and perform the etching step (the convex-portion removing step) and the regrown-layer forming step of the previous combination successively in a same manufacturing apparatus as taught by Kizuki in order to provide a regrowth interface of excellent cleanliness and a regrown layer with improved crystallinity.
For claim 8, Iga teaches the semiconductor structure is a mesa structure (fig. 1B); wherein the second semiconductor layer is a current blocking layer (fig. 1C, 8, [0048]); and wherein the semiconductor device is a semiconductor laser ([0047]).
For claim 9, Iga teaches the base member is a first-conductivity-type InP substrate (fig. 1A, 1, [0047]); 
wherein the first semiconductor layer includes, successively from a lower side thereof toward an upper side thereof, a first-conductivity-type InP cladding layer (fig. 1A, 2, [0047]), an InGaAsP active layer (fig. 1A, 4, [0047]) and a first second-conductivity-type InP cladding layer (fig. 1A, 6, [0047]); 
wherein the second semiconductor layer (fig. 1G, 8) is a semi-insulative InP burying layer ([0056]); 
wherein the regrown layer is a second second-conductivity-type InP cladding layer (fig. 1G, 9, [0054]). 
The combination does not teach the material gas is a TMI gas.
However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use TMI gas was in the formation of InP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known TMI gas in the method of the previous combination in order to form the regrown layer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244152 (Tsunami) in view of US 5,948,161 (Kizuki) and further in view of US 2007/0195847 (Fukamachi).
For claim 11, Tsunami and Kizuki are applied according to the rejection of claim 10 above. The above combination teaches the semiconductor structure is the DFB structure and the second semiconductor layer is the EA structure rather than the semiconductor structure (the first grown structure) is the EA structure and the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the order taught by Fukamachi in the method of the previous combination in in order to form a modulated laser.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244152 (Tsunami) in view of US 5,948,161 (Kizuki) and further in view of US 2003/0042495 (Ogasawara).
For claim 12, Tsunami teaches 
the base member is a first-conductivity-type InP substrate (fig. 24, 10) with a first- conductivity-type InP cladding layer stacked thereon (fig. 24, p-InP cladding layer); 
wherein the first semiconductor layer includes, successively from a lower side thereof toward an upper side thereof, an InGaAsP active layer (fig. 24, 12) and a first second-conductivity-type InP cladding layer (fig. 24, 14D); 
wherein the EA structure includes, successively from a lower side thereof toward an upper side thereof, a core layer (fig. 13, 64) and a second cladding layer (fig. 13, 66); 
wherein the regrown layer is a second-conductivity-type InGaAs contact layer (fig. 5, 22). While the regrown layer of fig. 5 is present in a different embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the same regrown layer in the embodiment including 
The combination does not teach the material gas is a TMI gas.
However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use TMI gas was in the formation of InP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known TMI gas in the method of the previous combination in order to form the regrown layer.
The combination does not teach the core layer of the EA structure is InGaAsP or the second cladding layer of the EA structure is a second second-conductivity-type InP. However, Ogasawara does teach a device (fig. 3) where the core layer of the EA structure is InGaAsP (fig. 3, 104, [0088]) and the second cladding layer of the EA structure (fig. 3, 6 within EAM) is a  second second-conductivity-type InP ([0091]) in order to form the modulator of the semiconductor device (fig. 3). Note that in Ogasawara the first second-conductivity InP cladding layer is the cladding layer 6 within the DFB-LD.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an InGaAsP core layer and a second second-conductivity-type InP as the second cladding layer of the EA structure in the device of the previous combination as taught by Ogasawara in order to form the modulator of the semiconductor device.


Allowable Subject Matter
Claims 2-6 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 2-4, the closest prior art cited in the rejection of claim 1 above does not teach the additional limitations of supplying etching gas during the regrown-layer step or the material gas during the convex portion removing step. There is no suggestion or motivation to modify the prior art to meet the cited additional limitations. Claims 5-6 and 13-19 would be allowable as they inherit the limitations of claim 2, 3 or 4.
Claim 20 would be allowable as it inherits the limitations of claim 2 if claim 2 were rewritten in independent form and claim 20 were rewritten to overcome the claim objection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0367640 teaches TMI gas used to form InP layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/           Primary Examiner, Art Unit 2828